EXHIBIT 10.6

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED

 

Supplemental Agreement No. 23

 

to

 

Purchase Agreement No. 03791

 

between

 

THE BOEING COMPANY

 

and

 

AIR LEASE CORPORATION

THIS SUPPLEMENTAL AGREEMENT is entered into as of June 26, 2019 (Supplemental
Agreement No. 23) by and between THE BOEING COMPANY (Boeing) and AIR LEASE
CORPORATION (Customer).

WHEREAS, Boeing and Customer have entered into Purchase Agreement No. 03791
dated as of July 3, 2012 as amended and supplemented (Purchase Agreement)
relating to the purchase and sale of Model 737-8 and 737-9 Aircraft; and

WHEREAS, Boeing and Customer desire to amend the Purchase Agreement to reflect
[*]; and

WHEREAS, Boeing and Customer desire to amend the Purchase Agreement to document
[*].

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

1.         TABLE OF CONTENTS.

The Table of Contents is deleted in its entirety and replaced by a new Table of
Contents, provided as Enclosure 1, and incorporated into the Purchase
Agreement.   The new Table of Contents reflects the revisions set forth in this
Supplemental Agreement No. 23.

2.         TABLES.

Table 1F is deleted in its entirety, replaced by a revised Table 1F provided
hereto as Enclosure 2 and is incorporated into the Purchase Agreement by this
reference. This new Table 1F reflects [*].





 

HAZ-PA-03791

1

SA-23

 

BOEING PROPRIETARY




3.         LETTER AGREEMENTS.

3.1       Letter Agreement HAZ-PA-03791-LA-1208090R8, entitled “Special Matters
for 737-8 and 737-9 Aircraft,” is deleted in its entirety, and replaced with a
revised Letter Agreement HAZ-PA-03791-LA-1208090R9, entitled “Special Matters
for 737-8 and 737-9 Aircraft,” which is provided as Enclosure 3 to this
Supplemental Agreement No. 23, and incorporated into the Purchase Agreement.

3.2       Letter Agreement HAZ-PA-03791-LA-1208078R6, entitled “Advance Payment
Matters,” is deleted in its entirety, and replaced with a revised Letter
Agreement HAZ-PA-03791-LA-1208078R7, entitled “Advance Payment Matters,” which
is provided as Enclosure 4 to this Supplemental Agreement No. 23, and
incorporated into the Purchase Agreement.

4.         CONTINGENCY.

This Supplemental Agreement No. 23 is contingent on Customer executing Letter
Agreement No. 6-1169-MVL-057 and Supplemental Agreement No. 13 under Purchase
Agreement 3659.

5.         [*]

6.         MISCELLANEOUS.

6.1       [*]

6.2       All terms used but not defined in this Supplemental Agreement No. 23
will have the same meaning as such terms have in the Purchase Agreement.

6.3       This Supplemental Agreement No. 23 will become effective upon
execution and receipt by both parties of both this Supplemental Agreement No. 23
and fulfillment of the contingencies described in Article 4 on or before June
28, 2019, after which date this Supplemental Agreement No. 23 will be null and
void and have no force or effect.

EXECUTED IN DUPLICATE as of the day and year first above written.

THE BOEING COMPANY

 

AIR LEASE CORPORATION

 

 

 

By:

/s/ Michael Lombardi

 

By:

/s/ Grant Levy

 

 

 

Its:

Attorney‑In‑Fact

 

Its:

Executive Vice President

 

 

 

Attachments

 

 

 

 

 



 

HAZ-PA-03791

2

SA-23

 

BOEING PROPRIETARY



Enclosure 1

TABLE OF CONTENTS

 

 

 

 

 

ARTICLES

SA No.

Article 1.

Quantity, Model and Description

SA-4

Article 2.

Delivery Schedule

 

Article 3.

Price

 

Article 4.

Payment

 

Article 5.

Additional Terms

 

 

 

TABLES

 

1A

737-8 Block A Aircraft Information Table [*]

SA-22

1B

737-9 Block B Aircraft Information Table [*]

SA-22

1C

737-8 Block C Aircraft Information Table [*]

SA-22

1D

737-8 Block D Aircraft Information Table [*]

SA-22

1E

737-8 Block E Aircraft Information Table [*]

SA-14

1F

737-7 Block F Aircraft Information Table [*]

SA-23

1G

737-8 Block G Aircraft Information Table [*]

SA-18

1H1

737-8 Block H1 Aircraft Information Table [*]

SA-18

1H2

737-8 Block H2 Aircraft Information Table [*]

SA-18

1H3

737-8 Block H3 Aircraft Information Table [*]

SA-18

1H4

737-8 Block H4 Aircraft Information Table [*]

SA-18

1H5

737-8 Block H5 Aircraft Information Table [*]

SA-18

 

 

EXHIBITS

 

A1

HAZ/[*] 737-8 Aircraft Configuration

SA-16

A2

HAZ/[*] 737-8 Aircraft Configuration

SA-16

A3

HAZ/[*] 737-8 Aircraft Configuration

SA-16

A4

HAZ/[*] 737-8 Aircraft Configuration

SA-16

A5

HAZ/[*] 737-8 Aircraft Configuration

SA-16

A6

HAZ/[*] 737-9 Aircraft Configuration

SA-19

A7

HAZ/[*] 737-8 Aircraft Configuration [*]

SA-21

A8

HAZ/[*] 737-8 Aircraft Configuration [*]

SA-21





 

HAZ-PA-03791

i

SA-23

 

BOEING PROPRIETARY



Enclosure 1

TABLE OF CONTENTS

 

A9

HAZ/[*] 737-8 Aircraft Configuration [*]

SA-21

A10

HAZ/[*] 737-8 Aircraft Configuration [*]

SA-21

A11

HAZ/[*] 737-8 Aircraft Configuration [*]

SA-21

A12

HAZ/[*] 737-8 Aircraft Configuration [*]

SA-21

A13

HAZ/[*] 737-9 Aircraft Configuration [*]

SA-21

A14

HAZ/[*] 737-9 Aircraft Configuration [*]

SA-21

A15

HAZ 737-8 [*] Aircraft Configuration [*]

SA-21

A16

HAZ 737-9 [*] Aircraft Configuration [*]

SA-21

B

Aircraft Delivery Requirements and Responsibilities

 

 

 

SUPPLEMENTAL EXHIBITS

 

AE1

Escalation Adjustment - Airframe and Optional Features

 

BFE1

BFE Variables

SA-9

CS1

Customer Support Variables

 

EE1

[*], Engine Warranty and Patent Indemnity

 

SLP1

Service Life Policy Components

 

 

 

LETTER AGREEMENTS

SA No.

LA-1208077

AGTA Matters

 

LA-1208078R7

Advance Payment Matters

SA-23

LA-1208079R2

[*]

SA-18

LA-1208080

Assignment of Customer’s Interest to a Subsidiary or Affiliate

 

LA-1208081

Other Matters

 

LA-1208082

Demonstration Flight Waiver

 

LA-1208083R4

[*]

SA-17

LA-1208084

Leasing Matters

 

LA-1208085

Liquidated Damages for Non-Excusable Delay

 

LA-1208086

Loading of Customer Software

 

LA-1208087R1

Open Matters for 737-8 and 737-9 Aircraft

SA-4

LA-1208088

Performance Matters

 





 

HAZ-PA-03791

ii

SA-23

 

BOEING PROPRIETARY



Enclosure 1

TABLE OF CONTENTS

 

LETTER AGREEMENTS

SA No.

LA-1208089R1

[*]                                                                                                                          

SA-4

LA-1208090R9

Special Matters for 737-8 and 737-9 Aircraft

SA-23

LA-1208091

AGTA Term Revisions for 737-8 and 737-9 Aircraft

 

LA-1208092

[*]

 

LA-1208958

[*]

 

LA-1208963

[*]                                                                                                                           

SA-4

LA-1209052

Delivery Flexibility

 

LA-1300032

[*]                                                                                                                           

SA-4

LA-1400773

[*]                                                                                                                           

SA-4

LA-1401489

[*]                                                                                                                           

SA-4

LA-1701519

Special Matters Related to [*]

SA-10

LA-1701714

Special Matters for 737-7 Aircraft

SA-14

LA-1704831

Special Matters Relating to [*]

SA-14

LA-1704362

[*]

SA-15

LA-1805016

[*]

SA-18

LA-1805303

[*]

SA-18

 

 



 

HAZ-PA-03791

iii

SA-23

 

BOEING PROPRIETARY



Enclosure 2

Table 1F To

Purchase Agreement No. PA-03791

737-7 Block F [*] Aircraft Delivery, Description, Price and Advance Payments

 

 

 

 

 

 

 

 

 

 

 

 

Airframe Model/MTOW:

 

737-7

145,000 pounds

 

Detail Specification:

D019A008-N (6/10/2016)

 

Engine Model/Thrust:

 

CFMLEAP - 1B21

23,000 pounds

 

Airframe Price Base Year/Escalation Formula:

[*]

[*]

Airframe Price:

 

 

[*]

 

Engine Price Base Year/Escalation Formula:

[*]

[*]

Optional Features:

 

 

[*]

 

 

 

 

 

Sub-Total of Airframe and Features:

 

[*]

 

Airframe Escalation Data:

 

 

Engine Price (Per Aircraft):

 

[*]

 

Base Year Index (ECI):

[*]

 

Aircraft Basic Price (Excluding BFE/SPE):

 

[*]

 

Base Year Index (CPI):

[*]

 

Buyer Furnished Equipment (BFE) Estimate:

[*]

 

 

 

 

 

Seller Purchased Equipment (SPE) Estimate:

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposit per Aircraft:

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacturer

Escalation

 

 

Escalation Estimate

Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):

Delivery

Number of

Serial

Factor

Lessee

P.A.

Adv Payment Base

[*]

[*]

[*]

[*]

Date

Aircraft

No.

(Airframe)

 

Exhibit A

Price Per A/P

[*]

[*]

[*]

[*]

[*]-2022

 

 

[*]

 

 

[*]

[*]

[*]

[*]

[*]

[*]

1

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

[*]

 

 

[*]

[*]

[*]

[*]

[*]

[*]

 

 

[*]

 

 

[*]

[*]

[*]

[*]

[*]

[*]

1

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]-2022

 

 

[*]

 

 

[*]

[*]

[*]

[*]

[*]

Total:

2

 

 

 

 

 

 

 

 

 

 

[*]

 

Manufacturer serial number is subject to change due to production changes.

 

 



 

HAZ-PA-03791 101124-1F.TXT

Boeing Proprietary

SA-23

Page 1

 



Enclosure 3

 

 

 

 

 

 

Picture 1 [al20190630ex10633b726001.jpg]

The Boeing Company

P.O. Box 3707

Seattle, WA  98124-2207

 

 

HAZ-PA-03791-LA-1208090R9 

 

Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA 90067

 

Subject:           Special Matters for 737-8 and 737-9 Aircraft

 

Reference:      Purchase Agreement No. PA-03791 (Purchase Agreement) between The
Boeing Company (Boeing) and Air Lease Corporation (Customer) relating to
Model 737-8 and 737-9 aircraft (Aircraft)

 

This letter agreement (Letter Agreement) cancels and supersedes all previous
versions with an acceptance date prior to the acceptance date indicated below
and amends and supplements the Purchase Agreement.  All terms used but not
defined in this Letter Agreement shall have the same meaning as in the Purchase
Agreement.

1.                     Credit Memoranda. In consideration of Customer’s purchase
of the Aircraft, at the time of delivery of each such Aircraft or [*], unless
otherwise noted, Boeing will provide to Customer the following credit memoranda:

1.1       Basic Credit Memorandum.  Boeing will issue to Customer a basic credit
memorandum (Basic Credit Memorandum) at delivery of each Aircraft or [*] in an
amount shown in the table immediately below for the respective minor model [*].

 

 

 

 

 

 

 

Basic Credit Memorandum

 

 

 

Model Type

 

Aircraft Block

[*]

737-8 Aircraft

737-9 Aircraft

737-9 [*]

737-8 [*]

Block A

[*]

[*]

[*]

[*]

[*]

Block B

[*]

[*]

[*]

[*]

[*]

Block C

[*]

[*]

[*]

[*]

[*]

Block D

[*]

[*]

[*]

[*]

[*]

Block E

[*]

[*]

[*]

[*]

[*]

Block G

[*]

[*]

[*]

[*]

[*]

Block H

[*]

[*]

[*]

[*]

[*]

 

1.2       Leasing Credit Memorandum.  Customer expressly intends to lease the
Aircraft and [*] to a third party or parties (Lessee or Lessees) who are in the
commercial airline business as aircraft operators.  As an additional
consideration and incentive for

 

 



 

 

 

SA-23

Page 1

BOEING PROPRIETARY



Enclosure 3

 

Picture 4 [al20190630ex10633b726001.jpg]

 

 

entering into a lease for the Aircraft and [*] prior to delivery of each such
Aircraft or [*], Boeing will issue to Customer a leasing credit memorandum
(Leasing Credit Memorandum) in an amount shown in the table immediately below
for the respective Aircraft or [*] minor model and [*].  Customer will not be
permitted to assign this Leasing Credit Memorandum without the prior written
consent of Boeing.

 

Leasing Credit Memorandum

 

 

 

Model Type

 

Aircraft Block

[*]

737-8 Aircraft

737-9 Aircraft

737-9

737-8

Block A

[*]

[*]

[*]

[*]

[*]

Block B

[*]

[*]

[*]

 [*]

[*]

Block C

[*]

[*]

[*]

[*]

[*]

Block D

[*]

[*]

[*]

[*]

[*]

Block E

[*]

[*]

[*]

[*]

[*]

Block G

[*]

[*]

[*]

[*]

[*]

Block H

[*]

[*]

[*]

[*]

[*]

 

1.3       [*]

1.4       [*]

 

1.5       [*]

1.6       [*]

1.7       [*]

 

1.8       [*]

 

1.9       [*]

1.10     [*]

1.11     [*]





 

HAZ-PA-03791-LA-1208090R9

Special Matters for 737-8 and 737-9 Aircraft

 

SA-23

Page 2

BOEING PROPRIETARY



Enclosure 3

 

Picture 4 [al20190630ex10633b726001.jpg]

 

 

 

1.12     [*]

1.13     [*]

1.14     [*]

1.15     [*]

 

1.16     [*]

 

1.17     [*]

 

1.18     [*]

1.19     [*]

1.20     [*]

 

1.21     [*]

 

1.22     [*]

1.23     [*]

1.24     [*]

1.25     [*]

1.26     [*]

1.27     [*]

1.28     [*]

1.29     [*]

1.30     [*]

1.31     [*]

1.32     [*]

1.33     [*]

1.34     [*]

1.35     [*]



 

HAZ-PA-03791-LA-1208090R9

Special Matters for 737-8 and 737-9 Aircraft

 

SA-23

Page 3

BOEING PROPRIETARY



Enclosure 3

 

Picture 4 [al20190630ex10633b726001.jpg]

 

 

1.36     [*]

1.37     Escalation of Credit Memoranda. Unless otherwise noted, the amounts of
the Credit Memoranda stated in [*] will be escalated from the base year
indicated to the scheduled month of the respective Aircraft or [*] delivery
pursuant to the Airframe Escalation formula set forth in the Purchase Agreement
applicable to such Aircraft or [*].  The Credit Memoranda may, at the election
of Customer, be (i) applied against the Aircraft Price of the respective
Aircraft or [*] at the time of delivery, or (ii) used for the purchase of other
Boeing goods and services (but shall not be applied to advance payments).

2.                     Assignment.

Unless otherwise noted herein, the Credit Memoranda described in this Letter
Agreement are provided as a financial accommodation to Customer and in
consideration of Customer’s taking title to the Aircraft and [*] at time of
delivery and leasing the Aircraft and [*].  This Letter Agreement cannot be
assigned, in whole or in part, without the prior written consent of Boeing.

3.                     Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information of Boeing and has value precisely because it
is not available generally or to other parties.  Customer agrees to limit the
disclosure of its contents to (a) its directors and officers, (b)  employees of
Customer with a need to know the contents for performing its obligations
(including, without limitation, those employees performing accounting, finance,
administration and other functions necessary to finance and purchase, deliver or
lease the Aircraft) and who understand they are not to disclose its contents to
any other person or entity (other than those to whom disclosure is permitted by
this paragraph 3) without the prior written consent of Boeing and (c) any
auditors, financial advisors, attorneys and independent contractors of Customer
who have a need to know such information and have signed a
confidentiality agreement in the same form and substance similar to this
paragraph 3.  Customer shall be fully responsible to Boeing for compliance with
such obligations.





 

HAZ-PA-03791-LA-1208090R9

Special Matters for 737-8 and 737-9 Aircraft

 

SA-23

Page 4

BOEING PROPRIETARY



Enclosure 3

 

Picture 4 [al20190630ex10633b726001.jpg]

 

 

Very truly yours,

 

THE BOEING COMPANY

 

 

 

By

/s/ Michael Lombardi

 

 

 

 

Its

Attorney-in-fact

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

Date:

June 26, 2019

 

 

 

AIR LEASE CORPORATION

 

 

 

By

/s/ Grant Levy

 

 

 

Its

Executive Vice President

 

 

 



 

HAZ-PA-03791-LA-1208090R9

Special Matters for 737-8 and 737-9 Aircraft

 

SA-23

Page 5

BOEING PROPRIETARY



Enclosure 4

 

 

 

 

 

 

Picture 7 [al20190630ex10633b726001.jpg]

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

HAZ-PA-03791-LA-1208078R7

 

Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA 90067

 

Subject:           Advance Payment Matters

 

Reference:      Purchase Agreement No. PA-03791 (Purchase Agreement) between The
Boeing Company (Boeing) and Air Lease Corporation (Customer) relating to
Model 737-8 and 737-9 aircraft (Aircraft)

 

This letter agreement (Letter Agreement) cancels and supersedes all previous
versions with an acceptance date prior to the acceptance date indicated below
and amends and supplements the Purchase Agreement.  All terms used but not
defined in this Letter Agreement shall have the same meaning as in the Purchase
Agreement.

The Purchase Agreement incorporates the terms and conditions of HAZ-AGTA between
Boeing and Customer.  This Letter Agreement modifies certain terms and
conditions of the AGTA with respect to the Aircraft.

1.         Deferred Advance Payment Schedule.

1.1       Notwithstanding the Aircraft advance payment schedule provided in
Table 1 of the Purchase Agreement, Customer may elect to pay an alternative
fixed advance payment schedule for the Aircraft, as set forth below (Alternative
Advance Payment Schedule).

 

[*]

1.2       [*]

2.                     [*]

3.                     [*]

4.                     [*]

 

 



 

 

 

SA-23

Page 1

BOEING PROPRIETARY



Enclosure 4

 

 

 

 

 

 

Picture 11 [al20190630ex10633b726001.jpg]

 

 

5.         Assignment.

Notwithstanding any other provisions of the Purchase Agreement, the rights and
obligations described in this Letter Agreement are provided to Customer in
consideration of Customer taking title to the Aircraft at the time of delivery
and leasing the Aircraft and cannot be assigned in whole or, in part.

 

6.         Confidential Treatment.

Customer understands and agrees that the information contained herein represents
confidential business information of Boeing and has value precisely because it
is not available generally or to other parties.  Customer agrees to limit the
disclosure of its contents to (a) its directors and officers, (b)  employees of
Customer with a need to know the contents for performing its obligations
(including, without limitation, those employees performing accounting, finance,
administration and other functions necessary to finance and purchase, deliver or
lease the Aircraft) and who understand they are not to disclose its contents to
any other person or entity (other than those to whom disclosure is permitted by
this paragraph 6) without the prior written consent of Boeing and (c) any
auditors, financial advisors, attorneys and independent contractors of Customer
who have a need to know such information and have signed a confidentiality
agreement in the same form and substance similar to this paragraph 6.  Customer
shall be fully responsible to Boeing for compliance with such obligations.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

 

 

By

/s/ Michael Lombardi

 

 

 

Its

Attorney-in-fact

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

Date:

June 26, 2019

 

 

 

AIR LEASE CORPORATION

 

 

 

By

/s/ Grant Levy

 

 

 

Its

Executive Vice President

 

 

 

 



 

HAZ-PA-03791-LA-1208078R7

Advance Payment Matters

 

SA-23

Page 2

BOEING PROPRIETARY



 

 

 

 

 

Picture 3 [al20190630ex10633b726001.jpg]

The Boeing Company

P.O. Box 3707

Seattle, WA 98124 2207

 

 

6-1169-MVL-057

 

Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA 90067

 

Subject:           [*]

 

Attention:         Grant Levy, Executive Vice President

 

Reference:      (a) Purchase Agreement No. PA-03791 (Purchase Agreement) between
The Boeing Company (Boeing) and Air Lease Corporation (Customer) relating to
Model 737 aircraft

 

[*]

This letter agreement will be interpreted under and governed by the laws of the
state of Washington, U.S.A., except that Washington’s choice of law rules will
not be invoked for the purpose of applying the law of another jurisdiction.

The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties. Customer will limit the disclosure of its contents to (a) its directors
and officers, (b)  employees of Customer with a need to know the contents for
performing its obligations (including, without limitation, those employees
performing accounting, finance, administration and other functions necessary to
finance and purchase, deliver or lease the Aircraft) and who understand they are
not to disclose its contents to any other person or entity (other than those to
whom disclosure is permitted by this paragraph 3) without the prior written
consent of Boeing and (c) any auditors, financial advisors, attorneys and
independent contractors of Customer who have a need to know such information and
have signed a confidentiality agreement in the same form and substance similar
to this paragraph.

 

 



 

 

 

 

 

 

Page 1

 

BOEING PROPRIETARY



 

 

 

 

 

Picture 5 [al20190630ex10633b726001.jpg]

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

 

 

 

Date:

June 26, 2019

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

 

THE BOEING COMPANY

 

 

 

 

By:

/s/ Grant Levy

 

By:

/s/ Michael Lombardi

 

 

 

 

Name:

Grant Levy

 

Name:

Michael Lombardi

 

 

 

 

Title:

Executive Vice President

 

Title:

Attorney-In-Fact

 

 

 

 

 

6-1169-MVL-057

 

Page 2

 

BOEING PROPRIETARY

